Citation Nr: 0100649
Decision Date: 01/10/01	Archive Date: 03/12/01

Citation Nr: 0100649	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  93-04 599	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Geralyn R. Lawrence, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

(The issue of entitlement to service connection for bilateral 
hearing loss is the subject of a separate decision, 
previously dispatched in October 2000).


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.  See VAOPGCPREC 11-00.

The veteran presented testimony at a hearing at the RO in 
October 1992.  The Board noted that a claim for entitlement 
to service connection for tinnitus could be construed from 
the testimony in a REMAND dated in December 1995.  The issue 
was referred to the RO for additional development.

Entitlement to service connection for tinnitus was denied by 
way of a rating decision dated in March 2000.  The veteran 
was notified of that action in April 2000.

The veteran's attorney submitted evidence of her appointment 
as his representative in August 2000.  Thereafter, she 
submitted a statement and VA Form 9, that was received at the 
RO in September 2000, wherein the veteran disagreed with, 
inter alia, the denial of entitlement to service connection 
for tinnitus.  38 C.F.R. §§ 20.300, 20.302 (2000).  The 
September 2000 submission represents a notice of disagreement 
with the RO's March 2000 rating action.

The RO has not yet had the opportunity to provide the veteran 
with a statement of the case (SOC) addressing the issue of 
service connection for tinnitus.  Therefore, that issue is 
remanded to the RO for issuance of a SOC and such further 
development as may be necessary.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for 
tinnitus.  The RO is reminded of the 
elimination of the requirement to submit 
a well-grounded claim.  VCAA, § 3(a), 
(2000) (to be codified at 38 U.S.C. 
§ 5103A).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



Citation Nr: 0027041	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  93-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Geralyn R. Lawrence, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case was previously before the Board and remanded to the 
RO in November 1994.  In the subsequent December 1995 
decision, in pertinent part, the Board denied entitlement to 
service connection for bilateral hearing loss.  In an August 
1998 decision, the Court of Veterans Appeals (known as the 
Court of Appeals for Veterans Claims as of March 1, 1999) 
(the Court) vacated that portion of the Board decision and 
remanded the matter to the Board.  The case is now again 
before the Board following a December 1999 remand to the RO.        


FINDINGS OF FACT

1.  The March 1946 rating decision indicates that service 
connection was established as follows: "OTOMYCOSIS, LEFT 
HEARING RT. 15/15/ LT. 15/15."  The notification letter 
mailed to the veteran advises that service connection was 
established for "Hearing Condition - 0%."  

2.  The October 1949 rating decision states the disability as 
follows: "OTOMYCOSIS, LEFT, HEARING RT 15/15, LT 15/15."  
The notice letter sent to the veteran relates that the 
noncompensable evaluation previously assigned was continued 
and listed the disability as "Hearing condition - 0%."  

3.  The March 1946 rating decision and notification letter 
have the effect of establishing service connection for 
hearing loss.  

4.  There is no indication that any other issue is currently 
in appellate status.     
CONCLUSION OF LAW

The issue of entitlement to service connection for bilateral 
hearing loss is moot.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.101 (1999).     
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was previously before the Board and remanded to the 
RO in November 1994.  In a December 1995 decision, the Board 
denied entitlement to service connection for bilateral 
hearing loss.  In an August 1998 decision on appeal, the 
Court vacated the pertinent part of the Board's decision and 
remanded the matter to the Board for actions consistent with 
its findings.  Specifically, the Court observed that prior 
rating decisions appeared to establish service connection for 
hearing loss as early as 1946 or 1949.  On remand, the Board 
was "to determine only whether the 1946 or 1949 RO decisions 
had granted an award of service connection, even if done in 
error, not whether there was sufficient evidence in the 
record at the time of the decisions to support such an 
award."  

A review of the claims folder revealed that the March 1946 
rating decision indicated that service connection was 
established as follows: "OTOMYCOSIS, LEFT HEARING RT. 15/15/ 
LT. 15/15."  The notification letter mailed to the veteran 
advised that service connection was established for "Hearing 
Condition - 0%."  Similarly, the October 1949 rating 
decision stated the disability as follows: "OTOMYCOSIS, 
LEFT, HEARING RT 15/15, LT 15/15."  The notice letter sent 
to the veteran related that the noncompensable evaluation 
previously assigned was continued and listed the disability 
as "Hearing condition - 0%."  

In the December 1999 remand, the Board instructed the RO to 
render a determination on that issue.  In its March 2000 
rating decision, the RO explained that neither rating 
decision granted service connection for hearing loss for two 
reasons: (1) the use of the term "hearing condition" on the 
notification letters was the result of a common practice at 
that time of using lay terms rather than medical terminology 
when advising the claimant of a decision; and (2) there was 
no evidence of hearing loss at that time.  

Initially, the Board observes that the RO's second basis for 
its decision goes to the sufficiency of the evidence to 
support an award of service connection.  Pursuant to the 
Court's remand instructions in its decision, the Board is 
prohibited from making its determination on that basis. Id.   

As to the assertion that the term "hearing condition" was 
used to simplify matters for the veteran, the Board finds 
this explanation inadequate.  Hearing loss and otomycosis are 
manifestly different disabilities.  The notice letters are 
patently misleading as to which of the two disabilities was 
deemed service connected in the rating decisions.  Taking 
these considerations into account, the Board finds that, 
erroneously or not, the March 1946 rating decision and 
notification letter have the effect of establishing service 
connection for hearing loss.  Cf. Lozano v. Derwinski, 1 Vet. 
App. 184 (1991) (a mere clerical error could not be relied on 
as a basis for benefits).    

Because the Board finds that service connection for hearing 
loss has been in effect since 1946, the issue that was 
appealed to the Board, i.e. service connection for hearing 
loss, has been resolved and the appeal is now moot.  
Accordingly, the appeal is dismissed.  

The Board emphasizes that, because service connection for 
hearing loss was already established, the veteran's November 
1990 claim must be construed as a claim for an increased 
rating for the disability.  The RO has not adjudicated that 
claim.  Therefore, upon receipt of the claims folder, the RO 
must, in an expeditious manner, adjudicate the veteran's 
claim for an increased rating for bilateral hearing loss.  



ORDER

The veteran's appeal is dismissed. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



